Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art reference (EP 2936957 A1) discloses an agricultural machine (Fig 1) comprising:
a set of ground engaging elements that perform a ground engaging operation as the agricultural machine travels in a travel direction (Fig 1, elements 22, 46, 48, 62);
a controllable subsystem that controls the set of ground engaging elements to perform the ground engaging application (See [0067-0071]);
a rearward sensor mounted to the agricultural machine to sense an area of ground behind the agricultural machine, relative to the travel direction, and generate a rearward sensor signal (See [0069-0071]);
rearward residue generator logic configured to receive the rearward sensor signal and determine a first residue metric indicative of the amount of residue in the first zone (See [0068-0070] forward and aft image analysis; see [0053-0064] assessing residue coverage); and
control logic that controls the controllable subsystem so the set of ground engaging elements perform the ground engaging operation on the area of ground based on the first residue metric (See [0068-0070]).
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claims 1, 15, and 20 respectively:
“rearward zone generator logic that determines a first zone and a second zone, wherein the first zone and the second zone represent different portions of the area of ground behind the agricultural machine”;
“generating with rearward zone generator logic, a first rearward zone signal that is indicative of a portion of ground rearward of the agriculture machine relative to the travel direction”
“zone generator logic that generates a plurality of forward zones and a plurality of rearward zones, each forward zone corresponding to at least one rearward zone; forward residue generator logic that receives a forward sensor signal from the forward sensor and determines an amount of residue in each of the plurality of forward zones based on the forward sensor signal and generates a plurality of forward residue metrics, each forward residue metric indicative of the amount of residue in one of the plurality of forward zones; rearward residue generator logic that receives a rearward sensor signal from the rearward sensor and determines an amount of residue in each of the plurality of rearward zones based on the rearward sensor signal and generates a plurality of rearward residue metrics, each rearward residue metric indicative of the amount of residue in one of the plurality of rearward zones; zone residue comparison logic that compares two or more zones from the plurality of rearward zones and the plurality of forward zones, and generates a comparison metric indicative of the comparison”.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blank et al. (US 2019/0354081) discloses a method performed by a control system for a work machine includes receiving machine data indicative of operating parameters on the work machine, receiving a set of performance scores indicative of relative machine performance in a set of different performance categories, each performance score being generated by a different performance score generator based on sensor data associated with the work machine, accessing a set of rules that each map one or more triggering conditions to a corresponding adjustment action on the work machine, identifying a set of potential adjustment actions by evaluating fulfillment of the set of rules based on the operating parameters and performance scores, and correlating each potential adjustment action to one or more of the performance categories, selecting a particular adjustment action, from the set of potential adjustment actions, based on an indication of a selected target performance category, and outputting a control instruction based on the particular adjustment action.

Blank et al. (US 2016/0078391) discloses a system for performance information indicative of operator performance of a mobile machine is detected. Context criteria are identified based on a sensed context of the mobile machine. As set of performance data is parsed to identify reference data, based on the context criteria. A performance opportunity space is identified, by comparing the detected performance information to the reference data. A user interface component is controlled to surface the performance opportunity space for interaction.
Iwasawa et al. (US 2021/0183045) discloses a server of a crop growth stage determination system includes a processor. The processor inputs first images obtained by image capturing crops in a manner such that crop shapes are extractable. The Processor inputs growth stages each indicating a level of physiological growth of the crops for each of the first images. The processor constructs a learned model by performing deep learning to associate images of the crops and growth stages of the crops based on the input first images and the input growth stage. The processor inputs a second image obtained by image capturing crops a growth stage of which is unknown, in a manner such that crop-shapes are extractable. The processor determines the growth stage for the input second image based on the learned model.

Kurihara et al. (US 20201/0029890) discloses in a vegetation management system, an image acquiring apparatus acquires an image in which vegetation corresponding to a target of management is captured. An analysis unit analyzes the image as at least input information and outputs a predetermined analysis result. Then, a determination unit determines work contents to be performed for the vegetation, according to the analysis result. A work apparatus performs a process for executing work for the vegetation according to the work contents. For example, the present technology is applicable to a management system that manages natural grass.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425